               Case 1:21-cv-05775-RA Document 10 Filed 08/26/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     DATE FILED: 08/26/21
 ANNABELLA OJEDA

                              Plaintiff,
                                                                       21-CV-5775 (RA)
                         v.                                                  ORDER
 CITY OF NEW YORK, et al.,
                    Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on July 6, 2021. Dkt. 1. On August 2, Plaintiff filed an acknowledgement

of service, which stated that Defendant was served on July 22, 2021, and that its answer was due August

12, 2021. Dkt. 7. Although the City of New York entered an appearance through counsel on July 30,

2021, no responsive pleading was filed. Dkt. 6. The City shall timely file an answer or a pre-answer

motion by September 9, 2021.



SO ORDERED.

Dated:      August 26, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
